4/9/2021               Case 1:21-cv-01169-TCB
                               Trumpist Lawyer Lin Wood Document      35-11
                                                        Casually Suggests         Filed
                                                                          Chief Justice    05/03/21
                                                                                        John              Page 1Pedophile
                                                                                             Roberts Is a Murderous of 6

                                                                                                        NEWSLETTERS             JOIN           LOG IN


              JOIN NOW
           ROYALIST CHEAT SHEET POLITICS CRIME ENTERTAINMENT MEDIA COVID-19 HALF FULL U.S. NEWS SCOUTED TRAVEL




                                                                                   How To Increase Bone Density
                                                                                   Discover How To Reverse Bone Loss & Increase Bo
                                                                                   Density



                                                                                   1MD.org                                                          Open



      TRUMPLAND



      Trumpist Lawyer Lin Wood                                                                         Re nance Calculator
                                                                                                                CURRENT RATES


      Goes on Unhinged Rant                                                                       1.75% RATE                   2.01% APR
                                                                                                   If you own a home, it’s your turn to save


      Suggesting Justice John
      Roberts Is a Murderous
                                                                                                    Loan amount

                                                                                                   $300,000



      Pedophile
                                                                                                    Loan term

                                                                                                   15-Year Fixed
                                                                                                    JOIN
       QANON GONE WILD                                                                              Credit score

                                                                                                   EXCLUSIVE CONTENT
                                                                                                   Excellent
      Wood has recently been in touch with President Trump, who
      has encouraged his election-stealing lawsuits and behavior.                                   MY ACCOUNT
      Justin BaragonaUpdated Dec.
      Contributing Editor Published Dec.
                                           ,
                                               ,
                                                   :
                                                       :
                                                           AM ET
                                                           PM ET
                                                                                                    LOGCalculate
                                                                                                        OUT Payment
                                                                                                         Terms & Conditions apply. NMLS#1136




                                                                                                 READ THIS LIST
                                                                   2020 is (thankfully) over. Support   the #MeToo
                                                                                               Insiders Say fearless journalism
                                                                                                                   Powerhouse    that got you
                                                                                                                              Time’s

https://www.thedailybeast.com/trumpist-lawyer-lin-wood-casually-suggests-chief-justice-john-roberts-is-a-murderous-pedophile                            1/22
                                                                                                                               EXHIBIT "K"
4/9/2021               Case 1:21-cv-01169-TCB
                               Trumpist Lawyer Lin Wood Document      35-11
                                                        Casually Suggests         Filed
                                                                          Chief Justice    05/03/21
                                                                                        John              Page 2Pedophile
                                                                                             Roberts Is a Murderous of 6
                                                                                                 Up Has Lost Its Way
                                                                                                 EMILY SHUGERMAN
                                                                                                        NEWSLETTERS              JOIN           LOG IN

                                                                                               Gaetz Paid Accused Sex Trafficker, Who
              JOIN NOW
           ROYALIST CHEAT SHEET POLITICS CRIME ENTERTAINMENT MEDIA                     COVID-19Then
                                                                                                 HALFVenmo’d
                                                                                                      FULL U.S. NEWS SCOUTED TRAVEL
                                                                                                             Teen
                                                                                                 JOSE PAGLIERY, ROGER SOLLENBERGER


                                                                                                 Harry & Meghan Pay Tribute to ‘Greatly
                                                                                                 Missed’ Prince Philip
                                                                                                 TOM SYKES


                                                                                                 ‘A Warrior Who Fought Till the Very End’:
                                                                                                 DMX Dead at
                                                                                                 BARBIE LATZA NADEAU


                                                                                                 He Was Partners With ‘QAnon.’ Now He
           Elijah Nouvelage/Reuters
                                                                                                 Wants Them Arrested.
                                                                                                 THE DAILY BEAST



                     Pro-Trump lawyer Lin Wood ramped
                     up the crazy on Wednesday night by
                     suggesting Supreme Court Chief Justice
                     John Roberts was somehow involved in                                             Refinance Calculator
                     Justice Antonin Scalia’s death and part                                                    CURRENT RATES

                     of a child-sex cult.
                                                                                                  1.75% RATE                   2.01% APR
                     Wood, alongside on-again-off-again                                            If you own a home, it’s your turn to save
                     Trump campaign lawyer Sidney Powell,
                     has been at the forefront of President
                     Donald Trump’s hopeless attempt to                                             Loan amount

                     overturn President-elect Joe Biden’s                                           $300,000
                     decisive victory in the Nov. 3 election.
                                                                                                    Loan term
                     Besides filing a slew of conspiratorial
                     lawsuits alleging election fraud that
                                                                                                    15-Year Fixed
                     have been laughed out of court, Wood
                                                                                                    Credit score
                     has urged Georgian Republicans not to
                                                                                                    Excellent
                     vote in next week’s pivotal Senate
                     runoffs because of his belief that the
                                                                                                    JOIN
                     election will be “rigged” and has filed an                                     EXCLUSIVE
                                                                                                       CalculateCONTENT
                                                                                                                Payment
                     emergency petition with the Supreme
                     Court to halt the Jan. 5 election.
                                                                                                    MY ACCOUNT
                                                                                                          Terms & Conditions apply. NMLS#1136



                     The QAnon-peddling attorney took                                               LOG OUT
                     things to a whole new level on
                     Wednesday night, however, when he
                     decided to take to Twitter and toss out a
                     series of dangerously unhinged
                                                             2020 is (thankfully) over. Support the fearless journalism that got you
                     accusations.
https://www.thedailybeast.com/trumpist-lawyer-lin-wood-casually-suggests-chief-justice-john-roberts-is-a-murderous-pedophile                             2/22
4/9/2021               Case 1:21-cv-01169-TCB
                               Trumpist Lawyer Lin Wood Document      35-11
                                                        Casually Suggests         Filed
                                                                          Chief Justice    05/03/21
                                                                                        John              Page 3Pedophile
                                                                                             Roberts Is a Murderous of 6

                                                                                                        NEWSLETTERS            JOIN   LOG IN


              JOIN NOW A couple of more questions for Chief
           ROYALIST CHEAT SHEET POLITICS CRIME ENTERTAINMENT MEDIA COVID-19 HALF FULL U.S. NEWS SCOUTED TRAVEL
                                 Justice John Roberts:


                     (1) You are recorded discussing Justice
                         Scalia’s successor before date of his
                    sudden death. How did you know Scalia
                                    was going to die?


                         (2) Are you a member of any club or
                          cabal requiring minor children as
                                      initiation fee?
                            pic.twitter.com/jGxfgLCk4D
                     — Lin Wood (@LLinWood) December 31,
                                    2020



                    “You are recorded discussing Justice
                    Scalia’s successor before date of his
                    sudden death. How did you know Scalia
                    was going to die?” Wood asked Roberts
                    in one tweet, casually adding: “Are you
                    a member of any club or cabal requiring
                    minor children as initiation fee?”

                    After painting Roberts as a murderous
                    pedophile, the far-right attorney went
                    further down the QAnon rabbit hole by
                    bringing up deceased sex trafficker
                                                                                                    JOIN
                    Jeffrey Epstein, suggesting the chief
                    justice was mixed up in trafficking                                             EXCLUSIVE CONTENT
                    children and apparently hinting that he
                    may have had Epstein killed.
                                                                                                    MY ACCOUNT
                                                                                                  AD

                    “My information from reliable source is                                         LOG OUT
                                                                                               Try It Free
                    that Roberts arranged an illegal
                                                                                               BY PARAMOUNT+
                    adoption of two young children from
                    Wales through Jeffrey Epstein,” Wood
                    tweeted. “I think we can all agree that
                                                             2020 is (thankfully) over. Support the fearless journalism that got you
                    Epstein knows pedophilia.”
https://www.thedailybeast.com/trumpist-lawyer-lin-wood-casually-suggests-chief-justice-john-roberts-is-a-murderous-pedophile                   3/22
4/9/2021               Case 1:21-cv-01169-TCB
                               Trumpist Lawyer Lin Wood Document      35-11
                                                        Casually Suggests         Filed
                                                                          Chief Justice    05/03/21
                                                                                        John              Page 4Pedophile
                                                                                             Roberts Is a Murderous of 6

                    “If only Jeffrey Epstein was still alive . .                                        NEWSLETTERS            JOIN   LOG IN

                    . Wouldn’t that be something?” he
              JOIN NOW
           ROYALIST wrote.
                    CHEAT SHEET POLITICS CRIME ENTERTAINMENT MEDIA COVID-19 HALF FULL U.S. NEWS SCOUTED TRAVEL

                                       ADVERTISEMENT




                    Not done, he finished by arguing that
                    the lack of a defamation suit from
                    Roberts meant his unfounded
                    accusations were on the mark.




                          A bit more on CJ John Roberts.


                      I have publicly accused him & Justice
                     Breyer of being profane anti-Trumpers.


                           I have linked Roberts to illegal
                     adoption, Jeffrey Epstein, pedophilia &
                         prior knowledge of Scalia’s death.


                     Did Roberts skip class on defamation?


                                      Maybe not . . .
                     — Lin Wood (@LLinWood) December 31,
                                    2020

                                                                                                    JOIN
                    Wood did not immediately respond to a                                           EXCLUSIVE CONTENT
                    request for comment on his allegations.
                                                                                                    MY ACCOUNT
                    The following morning, however, things                                          LOG OUT
                    only got weirder as Wood went further
                    down the rabbit hole, this time claiming
                    Epstein "is alive" and could reveal the
                    "truth" about Roberts.
                                                             2020 is (thankfully) over. Support the fearless journalism that got you

https://www.thedailybeast.com/trumpist-lawyer-lin-wood-casually-suggests-chief-justice-john-roberts-is-a-murderous-pedophile                   4/22
4/9/2021               Case 1:21-cv-01169-TCB
                               Trumpist Lawyer Lin Wood Document      35-11
                                                        Casually Suggests         Filed
                                                                          Chief Justice    05/03/21
                                                                                        John              Page 5Pedophile
                                                                                             Roberts Is a Murderous of 6

                                                                                                        NEWSLETTERS            JOIN   LOG IN
                         I am fully aware of the onslaught of
                    attacks being made against me based on
              JOIN NOW
           ROYALIST CHEAT SHEET POLITICS CRIME ENTERTAINMENT MEDIA COVID-19 HALF FULL U.S. NEWS SCOUTED TRAVEL
                    my revelations about Chief Justice John
                      Roberts. Before attacking me, maybe
                         fair-minded people would first ask
                               Roberts to tell the truth.


                         Or ask Jeffrey Epstein. He is alive.
                     — Lin Wood (@LLinWood) December 31,
                                    2020



                    Despite many in Trump’s orbit
                    declaring war on Wood after he pushed
                    for a boycott of the Georgia Senate
                    races, the president himself has
                    personally kept in touch with the
                    firebrand. Trump has not only
                    encouraged Wood and Powell to
                    continue with their “Kraken” lawsuits,
                    but he also hasn’t told them to tone
                    down their rhetoric, much to the
                    dismay of many of Trump’s advisers.




                                Asawin Suebsaeng           @swin24 · De
                                Replying to @swin24
                                Imagine being able to outflank Rudy
                                conspiracy theories

                                Asawin Suebsaeng
                                                                                                    JOIN
                                @swin24
                                                                                                    EXCLUSIVE CONTENT
                         fwiw, both Lin Wood and Sidney P
                         touch with Trump over the phone                                            MY ACCOUNT
                         recent weeks, even as the campaig
                         official Trumpworld tried to new-p                                         LOG OUT
                         both:




                                                             2020 is (thankfully) over. Support the fearless journalism that got you

https://www.thedailybeast.com/trumpist-lawyer-lin-wood-casually-suggests-chief-justice-john-roberts-is-a-murderous-pedophile                   5/22
4/9/2021               Case 1:21-cv-01169-TCB
                               Trumpist Lawyer Lin Wood Document      35-11
                                                        Casually Suggests         Filed
                                                                          Chief Justice    05/03/21
                                                                                        John              Page 6Pedophile
                                                                                             Roberts Is a Murderous of 6

                                                                                                        NEWSLETTERS            JOIN   LOG IN


              JOIN NOW
           ROYALIST CHEAT SHEET POLITICS CRIME ENTERTAINMENT MEDIA COVID-19 HALF FULL U.S. NEWS SCOUTED TRAVEL


                          Trump’s Bonkers Oval Office Meeting With
                          Her claims of mass election fraud have fal
                          Trump from inviting conspiracy theorist Si
                             thedailybeast.com

                         7:31 PM · Dec 21, 2020

                             510          22         Share this Tweet




                    In recent weeks, with Trump’s election
                    loss becoming harder to ignore for the
                    MAGA faithful, Wood has also taken to
                    encouraging apocalypse-minded
                    conservatives to stock up on supplies in
                    preparation for an impending civil war.

                    “Remember we only have 1 President at
                    a time,” he tweeted while calling on his
                    followers to prep. “Our leader is
                    @realDonaldTrump, not Biden.”




                                                                      Loading...
                                                                                                    JOIN
                                                                                                    EXCLUSIVE CONTENT
                                                                                                    MY ACCOUNT
                                                                                                    LOG OUT


                                                                    POWER TRIP

                                                             2020 is (thankfully) over. Support the fearless journalism that got you

https://www.thedailybeast.com/trumpist-lawyer-lin-wood-casually-suggests-chief-justice-john-roberts-is-a-murderous-pedophile                   6/22
